DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B and Sub-Species 3 in the reply filed on 2021 July 14 is acknowledged. No grounds of traversal have been presented.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,410,982 B1 (herein “Brownell”) in view of US 3,781,959 A (herein “O’Connor”).
Regarding claim 1, Brownell discloses a water block (Figs. 2-4) comprising: a vapor chamber (at 207), wherein a first chamber (207) is formed in the vapor chamber; a heat conduction cylinder (216) extending from a surface of the vapor chamber, wherein a second chamber is formed in the heat conduction cylinder (206), wherein the second chamber communicates with the first chamber, wherein a working fluid flows in the first chamber and the second chamber; and a cover (260) covering the vapor chamber, wherein the heat conduction cylinder is disposed in the cover.
Brownell does not disclose that fins are individually formed on the heat conduction cylinders.

Regarding claim 2, the combined teachings disclose that each of the fins has a thorn shape (O’Connor: Fig. 5).
Regarding claim 3, the combined teachings disclose that the fins are sheets shoveled form the side surface of the heat conduction cylinder (O’Connor: fins 3 may each be cut or gouged from the walls).
Regarding claim 4, the combined teachings disclose that the plurality of fins extend toward a direction away from the first chamber (O’Connor: fin shape seen in Fig. 3).
Regarding claim 5, the combined teachings disclose that the plurality of fins are formed integrated with the heat conduction cylinder (O’Connor: fins 3 may each be cut or gouged from the walls).
Regarding claim 6, the combined teachings disclose that the plurality of fins extend toward a direction that is not parallel to a straight line between an inlet and an outlet of the cover (O’Connor: fin shape seen in Fig. 3).
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Brownell in view of O’Connor and US 2006/0185830 A1 (herein “Duan”).

Duan discloses a heat dissipation device (Fig. 6) including a cover (3) formed over a heat conduction structure (12), and a pump (2) connected to the cover. It would have been obvious to one of ordinary skill in the art to modify the device of the combined teachings with the pump configuration disclosed by Duan in order to facilitate fluid movement through the heat dissipation device while also providing a more integral device with fewer separate components.
Regarding claim 8, the combined teachings disclose that the pump is attached on the cover (Duan: Fig. 7).
Regarding claim 9, the combined teachings disclose that the pump is directed connected to and communicates with an inlet and an outlet of the cover (Duan: Fig. 8).
Regarding claim 10, the combined teachings disclose that an inlet and an outlet (at 24 and 31) are formed on a part of the cover, and the heat conduction cylinder is located between the first chamber and the part of the cover (Duan: Fig. 8).
Regarding claim 11, the combined teachings disclose that an inlet and an outlet are disposed on a same side of the cover (Duan: Fig. 8).
Regarding claim 12, the combined teachings disclose that an inlet and an outlet of the cover are not aligned with the heat conduction cylinder (Duan: Fig. 8; 24 and 31 not aligned with 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763